Title: To George Washington from Timothy Pickering, 4 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir
          Philadelphia July 4. 1796
        
        I received your letter of the 29th ulto on Saturday. Mr Liston has promised the necessary letters for Colo. Talbot, & to deliver them to me by the ensuing Thursday; and about Friday he proposes to set out for Mount Vernon. The Chevalier de Freire told me ten days ago, that he should regulate his movements by those of Mr Liston, whose departure for Mount Vernon he waited. Mr Liston last evening mentioned as a motive for delaying his journey, the expected arrival of the British packet: but that now he

should wait no longer than about Friday next. Of Mr Adet’s journey I have heard nothing: if I can by any means learn his intentions I will make them known to you.
        I have sent to Mr Jaudennes, who informs that the Spanish minister has gone from Baltimore to the city of Washington, & thence means to proceed to Mount Vernon. I am most respectfully, sir, your obt servt
        
          T. Pickering
        
      